Citation Nr: 0842555	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  96-17 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a pilonidal 
cyst, currently evaluated at 30 percent.

2.  Entitlement to an extraschedular evaluation for a 
pilonidal cyst.  



REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
December 1973.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for a pilonidal cyst, and assigned a 10 percent 
disability rating, effective December 1994.  In June 1997 and 
February1998, the Board returned the case for additional 
development.

In August 2000, the Board issued a decision granting an 
increased rating from 10 percent to 30 percent for the 
veteran's pilonidal cyst.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which issued a Memorandum Decision in March 2004 
vacating the Board's decision, and remanding the claim to the 
Board for further action consistent with its decision.  

The Board readdressed the claim in November 2004.  The Board 
determined that the Court's March 2004 decision vacated only 
that portion of the Board's August 2000 decision which denied 
a disability rating in excess of the 30 percent rating 
granted by the Board.  Thereafter, the Board remanded the 
claim to the RO to ensure that the duty to assist and notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) was met and for the RO to address possible referral 
for extraschedular rating. 

The Board again readdressed the claim in November 2005.  The 
Board determined that the veteran was not entitled to a 
rating in excess of 30 percent for his pilonidal cyst.  
Further, the Board indicated that referral for an 
extraschedular rating was not warranted.  

In a Memorandum Decision, dated in March 2008, the Court 
reversed the Board's denial of referral for extraschedular 
consideration and remanded the claim for the Board to afford 
the veteran's a VA examination and to refer the claim to the 
RO for extraschedular consideration.  

The issue of entitlement to an increased rating, including an 
extraschedular rating, for pilonidal cyst is addressed in the 
REMAND portion of the decision below.  



FINDING OF FACT

The veteran's pilonidal cyst presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.



CONCLUSION OF LAW

The requirements for referral to the Director of Compensation 
and Pension for consideration of an extraschedular rating for 
a pilonidal cyst have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in February 2005.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Notice in compliance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), was not provided.  The Board finds, 
however, that the veteran is not prejudiced as the underlying 
service connection claim was granted.  

Additionally, the Board acknowledges a recent decision from 
the United States Court of Appeals for Veteran's Claims that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the Court has also indicated that 
in claims for a higher initial evaluation after the claim for 
service connection has been substantiated and allowed, that 
further notice is not required.  See also Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

Currently, the Board does not have jurisdiction to authorize 
an extraschedular rating in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  It may, however, determine 
that a particular case warrants referral to the Director of 
Compensation and Pension for extraschedular consideration 
under 38 C.F.R. § 3.321(b).

The veteran's claim was previously before the Board multiple 
times, and most recently in November 2004 and November 2005 
decisions, the Board declined to refer the veteran's 
increased rating claim for extraschedular consideration.  As 
noted in the introduction above, the Court's March 2008 
Memorandum Decision reversed the Board's November 2005 
decision inasmuch as it did not refer the veteran's claim for 
extraschedular consideration.  The claim was returned to the 
Board to be referred to the RO for extraschedular 
consideration.  Thus, the Board finds that the veteran's 
disability picture is of a nature where referral for 
extraschedular consideration is warranted.  


ORDER

Referral to the Director, Compensation and Pension Service, 
for consideration of an increased rating for pilonidal cyst 
on an extraschedular basis is granted.



REMAND

Further review of the record discloses that, pursuant to a 
March 2008 Memorandum Decision, the Court found that the 
veteran's most recent February 1999 VA examination was 
inadequate due to "the examiner's failure to review the 
appellant's entire claims file, comply with the RO's 
instructions, and adequately explain his conclusions."  The 
Court remanded the veteran's claim to the Board so a VA 
examination could be scheduled presumably prior to the 
referral of the case for extra schedular consideration.  
Thus, the claim will be returned and the veteran will be 
afforded a VA examination in accordance with the Court's 
directive.  

As reflected above, the Court found that the evidence of 
record does present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).

Again, the Board is precluded by 38 C.F.R. § 3.321(b)(1) from 
assigning an extraschedular evaluation in the first instance.  
Instead, the Board must refer any claim that meets the 
criteria to the RO for referral for consideration of an 
extraschedular evaluation to the Director, Compensation and 
Pension Service.  Id.  

The March 2008 Memorandum Decision also remanded the 
veteran's claim to the Board for referral to the Director, 
Compensation and Pension, regarding extraschedular 
consideration for his service-connected pilonidal cyst.  In 
its March 2008 decision, the Court indicated that "[s]ince 
the Board has again failed to provide a minimally adequate 
explanation of the reasons or bases for its conclusion that 
referral for extraschedular consideration is not warranted, 
the Court will now reverse that determination and direct the 
Board to refer the appellant's claim to the RO for 
extraschedular consideration."  

In accordance with the Court's directive, the Board finds 
that the criteria for submission to the Director, 
Compensation and Pension Service, to determine whether an 
extraschedular rating for a pilonidal cyst is warranted have 
been met.  38 C.F.R. § 3.321(b)(1); see also Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his pilonidal cyst.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner should 
identify what complaints and clinical 
findings, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his 
service-connected pilonidal cyst.  The 
examiner should also discuss the effect, 
if any, of the veteran's pilonidal cyst 
on the ordinary conditions of his daily 
life.  In addition, the examiner should 
also discuss how, and to what extent, the 
veteran experiences pain vis-à-vis his 
pilonidal cyst.  Lastly, the examiner 
should comment on whether the veteran's 
disability has required frequent 
hospitalizations and comment on the 
degree of impairment the veteran's 
pilonidal cyst causes in his capacity for 
performing substantially gainful 
employment.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2.  The RO/AMC should readjudicate the 
veteran's claim of entitlement to a 
rating in excess of 30 percent for his 
service-connected pilonidal cyst on a 
schedular basis.  The RO should also 
discuss how and to what extent it 
considered pain in rating the veteran's 
service-connected pilonidal cyst.  

3.  The RO/AMC should refer the case to 
the Director, Compensation and Pension, 
for a determination as to whether the 
veteran is entitled to assignment of an 
extraschedular rating for his pilonidal 
cyst in accordance with the provisions of 
38 C.F.R. § 3.321(b).  The Director, 
Compensation and Pension, is requested to 
provide adequate reasons and bases for 
any decision.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


